Sunbelt Rentals, Inc. v New York Renaissance (2015 NY Slip Op 01977)





Sunbelt Rentals, Inc. v New York Renaissance


2015 NY Slip Op 01977


Decided on March 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2015

Gonzalez, P.J., Tom, Richter, Manzanet-Daniels, Kapnick, JJ.


14473 152106/12

[*1] Sunbelt Rentals, Inc., Plaintiff-Appellant,
vNew York Renaissance, et al., Defendants-Respondents, Goldman Sachs Headquarters LLC, et al., Defendants.


Forchelli, Curto, Deegan, Schwartz, Mineo & Terrana, LLP, Uniondale (Joseph P. Asselta of counsel), for appellant.
Adelman Matz P.C., New York (Sarah M. Matz of counsel), for New York Renaissance and Dan Pirvulescu, respondents.
Carl D. Simoni, New York, for Joshua Dolan, respondent.

Order, Supreme Court, New York County (Carol R. Edmead, J.), entered December 19, 2013, which denied plaintiff's motion for summary judgment on its claims for breach of contract, quantum meruit, and account stated against defendant New York Renaissance (NYR), and on its claims to enforce personal guaranties against defendants Joshua Dolan and Dan Pirvulescu, unanimously affirmed, without costs.
Plaintiff alleges that NYR breached a contract for rental of equipment and services, and failed to pay invoices addressed to it in the total amount of $36,148.78. Defendant NYR denies that it was a party to any agreement with plaintiff, and asserts that a related company, now in bankruptcy, rented the equipment.
Plaintiff failed to make a prima facie showing of a binding agreement with NYR (Allied Sheet Metal Works v Kerby Saunders, Inc., 206 AD2d 166, 169 [1st Dept 1994]; see also Harris v Seward Park Hous. Corp., 79 AD3d 425, 426 [1st Dept 2010]). The documents submitted by plaintiff do not show an agreement with NYR, nor does plaintiff allege any definite terms of an agreement (see Allied Sheet Metal Works, 206 AD2d at 169-170).
Plaintiff failed to sufficiently address on appeal its claims for quantum meruit and account stated, and we decline to consider those claims.
The court correctly denied summary judgment on plaintiff's personal guaranty claims against Dolan and Pirvulescu, as plaintiff failed to show that any underlying debt is actually owed by NYR (see Davimos v Halle, 35 AD3d 270, 272 [1st Dept 2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2015
CLERK